Exhibit 10.1

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

 

Nonqualified Incentive Stock Option Agreement

 

THIS AGREEMENT is made as of                         , 200   (the “Grant Date”),
by and between Allscripts Healthcare Solutions, Inc., a Delaware corporation
(“Corporation”), and «First_Name» «Last_Name» («Last_Name»)

 

WHEREAS, «Last_Name» has, and is expected to continue to, perform valuable
services for the Corporation, and the Corporation considers it desirable and in
its best interests that «Last_Name» be given an inducement to acquire a further
proprietary interest in the Corporation, and an added incentive to advance the
interests of the Corporation by possessing an option to purchase shares of the
Corporation’s Common Stock, $.01 par value per share (the “Common Stock”), in
accordance with the Corporation’s Amended and Restated 1993 Stock Incentive Plan
adopted by the Board of Directors of the Corporation on April 23, 2004 (the
“Plan”).

 

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

Grant of Option. The Corporation hereby grants to «Last_Name» an option to
purchase «Amount» of the Corporation’s Common Stock (the “Option”) at the
purchase price of $             per share (the “Purchase Price”), in the manner
and subject to the conditions hereinafter provided.



1. Time of Exercise of Option.

 

  (a) Time Vesting. Subject to paragraph (b) of this Section 1, the Option shall
vest 25% immediately and then at a rate of 25% on each anniversary of the Grant
Date, with 100% of the Option being vested on the third anniversary of the Grant
Date. Employee may exercise any vested portion at any time prior to the
Termination Date (as hereinafter defined).

 

  (b) Accelerated Vesting. If «Last_Name» continues to perform valuable services
for the Corporation from the date of this Agreement until the occurrence of a
Change of Control (as hereinafter defined), the portion of the outstanding
Option which has not become vested under Section 2(a) at the date of such event
shall immediately vest and become exercisable with respect to 100% of the Common
Stock subject to this Option simultaneously with the consummation of the Change
of Control. A “Change of Control” shall mean and be determined to have occurred
upon any one of the following events: (i) any person or entity becoming the
owner, directly or indirectly, of securities representing 35% or more of the
combined voting power of the then



--------------------------------------------------------------------------------

outstanding voting securities of the Corporation entitled to vote generally in
the election of directors other than a person or entity which as of the date
hereof owned, directly or indirectly, such amount or more; provided, however,
that no Change of Control shall be deemed to have occurred if immediately
subsequent to an acquisition of securities, at least a majority of the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of the directors are owned, directly
or indirectly, by the persons who, immediately prior to such acquisition, were
the owners, directly or indirectly, or at least a majority of the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, in substantially the
same proportion; or (ii)(A) the Corporation shall be a party to a merger or
consolidation in which persons who were the owners, directly or indirectly, or
at least a majority of the combined voting power of the outstanding voting
securities of the Corporation entitled to vote generally in the election of the
directors immediately prior thereto do not own, directly or indirectly, at least
a majority of the combined voting power of the outstanding voting securities of
the Corporation entitled to vote generally in the election of directors
immediately subsequent thereto or (B) the Corporation shall sell all or
substantially all of its assets (each event in clauses (i) and (ii) shall be
referred to herein as a “Change of Control”).

 

2. The Option may be exercised with respect to the vested portion as provided in
Section 1 hereof by written notice received on or before the Termination Date
(as hereinafter defined), which notice shall:

 

  a) State the election to exercise the Option and the number of shares in
respect of which it is being exercised;



  b) Be signed by the person or persons entitled to exercise the Option;



  c) Be in writing and delivered to the Compensation Committee of the
Corporation’s Board of Directors at the Corporation’s principal place of
business;



  d) In the event a registration statement under the Securities Act of 1933 is
not in effect with respect to the shares to be issued upon exercise of this
Option, contain a representation of «Last_Name» that the shares are being
acquired by him for investment and with no present intention of selling or
transferring them, and that he will not sell or otherwise transfer the shares
except in compliance with all applicable securities laws; and



  e) Be accompanied by payment in full of the Purchase Price for the shares to
be purchased and the Director’s copy of this Agreement. Payment may be made by
check, bank draft, money order or other cash payment.

 

3. Termination of Option. Subject to Section 5 hereof, the Option, to the extent
not heretofore exercised, shall terminate upon the first to occur of the
following dates (the “Termination Date”):



--------------------------------------------------------------------------------

  (a) The expiration of thirty (30) days after the date on which employment is
terminated for any reason; or

 

  (b) The tenth anniversary of the Grant Date.

 

4. Un-Vested Options. All options to the extent un-vested on the date of
termination of «Last_Name»‘s employment with the Corporation for any reason
shall terminate immediately upon such termination of «Last_Name»‘s employment.

 

5. Rights Prior to Exercise of Option. The Option is non-transferable by
«Last_Name», and except in the event of his death, in which case «Last_Name»‘s
executors or administrators may exercise the vested portion of the Option within
thirty (30) days following the date of «Last_Name»‘s death, is exercisable only
by «Last_Name». «Last_Name» shall have no rights as a stockholder with respect
to the shares of Common Stock until exercise of the Option and delivery to him
of such shares as herein provided.

 

6. Adjustment in Event of Happening of Condition. In the event that there is any
change in the number of issued shares of Common Stock of the Corporation without
new consideration to the Corporation (such as by stock dividends or stock
split-ups), then (i) the number of shares at the time unexercised under this
Option shall be adjusted in proportion to such change in issued shares, and (ii)
the Option for the unexercised portion of the Option shall be adjusted so that
the aggregate consideration payable to the Corporation upon the purchase of all
shares not theretofore purchased shall not be changed.

 

If the outstanding shares of Common Stock of the Corporation shall be combined,
or be changed into another kind of stock of the Corporation or into equity
securities of another corporation, whether through recapitalization,
reorganization, sale, merger, consolidation, etc. the Corporation shall cause
adequate provision to be made whereby the person or persons entitled to exercise
the Option shall thereafter be entitled to receive upon due exercise of any
portion of the Option, the equitable securities which that person would have
been entitled to receive for shares of Common Stock acquired upon the exercise
of the same portion of such Option if such Option had been exercised immediately
prior to such recapitalization, reorganization, sale, merger, consolidation,
etc.

 

If appropriate, due adjustment shall be made in the per share or per unit price
of the securities purchased on exercise of the Option following said
recapitalization, sale, merger, consolidation, etc.

 

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is cash or property (other than equity
securities of another corporation) this option shall terminate upon consummation
of such merger, consolidation or sale unless otherwise determined by the Board
of Directors of the Company.



--------------------------------------------------------------------------------

7. Provisions of Plan. This Option is granted pursuant to, and subject to the
terms and conditions of, the Plan (which is incorporated herein by reference).
In the event a provision of this Option conflicts with the Plan, the terms of
the Plan will prevail. «Last_Name» acknowledges receiving a copy of the Plan and
this Agreement.

 

8. Withholding of Taxes. The Corporation shall be entitled, if necessary or
desirable, to withhold from any amounts due and payable by the Corporation to
«Last_Name» (or to secure payment from «Last_Name» in lieu of withholding) the
amount of any withholding or other tax due from the Corporation with respect to
any Common Stock issuable under this Option, and the Corporation may defer such
issuance until such amounts are paid or withheld.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrator,
successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:    

 

Name:  

Glen E. Tullman

«First_Name»«Last_Name»